DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3, 5, 8, 9, 11, 13, 15, 18, and 19 have been amended, claims 4 and 14 have been canceled, and claims 1-3, 5-13, and 15-20 remain pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, and 16-20 of copending Application No. 17/231349 (reference application) in view of Nau (US 7,437,838). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be derived from the claimed subject matter of the co-pending application (as seen in the chart below), except for the first thickness being at least twice the second thickness, and the top surface having a surface profile contoured to match a surface profile of the first surface of the plate.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first thickness at least twice the second thickness, in order to provide more stability in the toe region. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Nau teaches a sole structure for an article of footwear having an upper, the sole structure comprising: a plate (top plate 30) including a first surface (top surface) defining a concave portion (Fig. 2A) and a second surface (bottom surface) disposed on an opposite side of the plate than the first .
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/231274 in view of Nau (US 7,437,838). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be derived from the claimed subject matter of the co-pending application (as seen in the chart below), except for the first thickness being at least twice the second thickness, and the top surface having a surface profile contoured to match a surface profile of the first surface of the plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first thickness at least twice the second thickness, in order to provide more stability in the toe region. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
Nau teaches a sole structure for an article of footwear having an upper, the sole structure comprising: a plate (top plate 30) including a first surface (top surface) defining a concave portion (Fig. .
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5-9, 11-13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of copending Application No. 17/231220 in view of Nau (US 7,437,838). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be derived from the claimed subject matter of the co-pending application (as seen in the chart below), except for the first thickness being at least twice the second thickness, and the top surface having a surface profile contoured to match a surface profile of the first surface of the plate.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first thickness at least twice the second thickness, in order to provide more stability in the toe region. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
.
This is a provisional nonstatutory double patenting rejection.
17/231617
17/231349
17/231274
17/231220
1
1, 2, 11, 12
1, 2
1
2
1, 11
2
2
3
3
3
3
5
6
5
6
6
7
6
7
7
8
7
8
8
9
8
9
9
10
9
10
10

10

11
1, 2, 11, 12
1, 2
1

1, 11
2
2
13
13
3
3
15
16
5
6
16
17
6
7
17
18
7
8
18
19
8
9
19
20
9
10
20

10



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the first thickness being greater than half of the total thickness of the first cushioning portion” in lines 10-11. This limitation is unclear because the first thickness is the thickness of the first cushioning portion (see lines 5-7), and it is not clear how the first thickness can be greater than half of itself. For purposes of examination it appears that the first thickness is greater than half of the sum of the first thickness and the second thickness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al. (US 6,684,532), herein Greene.
Regarding claim 1, Greene discloses a sole structure for an article of footwear having an upper (upper 310), the sole structure comprising: a plate (underfoot portion of upper 310, as seen in Fig. 12) including a first surface (top surface) defining a concave portion (Fig. 12) and a second surface (bottom surface) disposed on an opposite side of the plate than the first surface and defining a convex portion (Fig. 12); and a first cushioning portion (foot-supporting member 330) having a first thickness extending from a bottom surface facing the first surface of the plate to a top surface facing the upper, the top surface having a surface profile contoured to match a surface profile of the first surface of the plate (wherein the top surface has a surface profile which matches the general curvature of the first surface; Fig. 12); and a second cushioning portion (midsole 322) disposed between the second surface of the plate and a ground-contacting surface of the sole structure and having a second thickness, the first thickness being at least twice the second thickness (as seen in Fig. 12) (column 4, line 8-column 5, line 21; column 8, lines 1-24; Fig. 12).
Regarding claim 11, Greene discloses a sole structure for an article of footwear having an upper (upper 310), the sole structure comprising: a plate (underfoot portion of upper 310, as seen in Fig. 12) 
Regarding claims 2 and 12, Greene discloses that the concave portion and the convex portion are disposed in the forefoot region of the sole structure (Fig. 12).
	Regarding claims 3 and 13, Greene discloses that the first cushioning portion includes a first segment (forward segment) disposed between the concave portion and the upper in the forefoot region of the sole structure and a second segment (rear segment) disposed between the plate and the upper in one of a midfoot region of the sole structure and a heel region of the sole structure (Fig. 12).
Regarding claims 5 and 15, Greene discloses that the second cushioning portion includes a third segment (forward segment) disposed between the convex portion and the ground-contacting surface in the forefoot region and a fourth segment (rear segment) disposed between the plate and the ground-contacting surface in one of the midfoot region and the heel region (Fig. 12).
Regarding claims 6 and 16, Greene discloses that the fourth segment includes a greater thickness than the third segment (Fig. 12).

Regarding claims 8 and 18, Greene discloses that the plate is embedded in the midsole (Fig. 2).
Regarding claims 10 and 20, Greene discloses an article of footwear (footwear 300) incorporating the sole structure of Claims 1 and 11 (Fig. 12).

Claim(s) 1, 2, 8, 10-12, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb (US 8,732,981).
Regarding claim 1, Cobb discloses a sole structure (sole system 600) for an article of footwear having an upper, the sole structure comprising: a plate (layer 640) including a first surface (top surface) defining a concave portion (Fig. 13) and a second surface (bottom surface) disposed on an opposite side of the plate than the first surface and defining a convex portion (Fig. 13); and a first cushioning portion (cam lever 632) having a first thickness extending from a bottom surface facing the first surface of the plate to a top surface facing the upper, the top surface having a surface profile contoured to match a surface profile of the first surface of the plate (Fig. 13); and a second cushioning portion (portion of midsole 638 below layer 640) disposed between the second surface of the plate and a ground-contacting surface of the sole structure and having a second thickness, the first thickness being at least twice the second thickness (as seen in Fig. 13) (column 8, lines 52-61; Fig. 13).
Regarding claim 11, Cobb discloses a sole structure (sole system 600) for an article of footwear having an upper, the sole structure comprising: a plate (layer 640) including a first surface (top surface) defining a concave portion (Fig. 13) and a second surface (bottom surface) disposed on an opposite side of the plate than the first surface and defining a convex portion (Fig. 13); and a first cushioning portion (cam lever 632) having a first thickness extending from a bottom surface facing the first surface of the plate to a top surface facing the upper, the top surface having a surface profile contoured to match a 
Regarding claims 2 and 12, Cobb discloses that the concave portion and the convex portion are disposed in the forefoot region of the sole structure (Fig. 13).
Regarding claims 8 and 18, Cobb discloses that the plate is embedded in the midsole (Fig. 13).
Regarding claims 10 and 20, Cobb discloses an article of footwear incorporating the sole structure of Claims 1 and 11 (Fig. 13).

Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nau (US 7,437,838).
Regarding claim 1, Nau discloses a sole structure for an article of footwear having an upper, the sole structure comprising: a plate (top plate 30) including a first surface (top surface) defining a concave portion (Fig. 2A) and a second surface (bottom surface) disposed on an opposite side of the plate than the first surface and defining a convex portion (Fig. 2A); and a first cushioning portion (liner 100) having a first thickness extending from a bottom surface facing the first surface of the plate to a top surface facing the upper, the top surface having a surface profile contoured to match a surface profile of the first surface of the plate (Fig. 2A); and a second cushioning portion (support structure 20) disposed between the second surface of the plate and a ground-contacting surface of the sole structure and having a second thickness (thickness at gap 72, where the thickness is zero), the first thickness being at least twice the second thickness (as seen in Fig. 2A) (column 4, line 49-column 5, line 10; Fig. 1-2A).

Regarding claims 2 and 12, Nau discloses that the concave portion and the convex portion are disposed in the forefoot region of the sole structure (Fig. 2A).
	Regarding claims 3 and 13, Nau discloses that the first cushioning portion includes a first segment (forward segment) disposed between the concave portion and the upper in the forefoot region of the sole structure and a second segment (rear segment) disposed between the plate and the upper in one of a midfoot region of the sole structure and a heel region of the sole structure (Fig. 2A).
Regarding claims 5 and 15, Nau discloses that the second cushioning portion includes a third segment (forward segment, at gap 72) disposed between the convex portion and the ground-contacting surface in the forefoot region and a fourth segment (rear segment, at cantilever arm portions 42) disposed between the plate and the ground-contacting surface in one of the midfoot region and the heel region (Fig. 2A).
Regarding claims 6 and 16, Nau discloses that the fourth segment includes a greater thickness than the third segment (Fig. 2A).

Regarding claims 8 and 18, Nau discloses that the plate is embedded in the midsole (Fig. 2A).
Regarding claims 9 and 19, Nau discloses that the first cushioning portion is formed from a foam material (column 6, lines 47-57) and the plate has a greater rigidity than the first cushioning portion (wherein the plate has a higher hardness than the first cushioning portion; column 4, lines 43-50; column 6, lines 53-57).
Regarding claims 10 and 20, Nau discloses an article of footwear (shoe assembly 10) incorporating the sole structure of Claims 1 and 11 (Fig. 1).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01/04/2022, with respect to the objections to the drawings and specification, and to the 35 U.S.C. 112(a) rejection, have been fully considered and are persuasive.  The objections to the drawings and specification, and the 35 U.S.C. 112(a) rejection of claims 1-10 and 14 has been withdrawn. 
	Applicant’s further arguments with respect to claim(s) 1-3, 5-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732